Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Response to Amendment
2.	Applicant’s amendment to the claims, filed on January 14th, 2021, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on January 14th, 2021, regarding the allowability of claims 1-2 and 4-13 has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.

Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with Chien-hung Yu on April 9, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following claims are amended:



1. (Currently amended) A light-emitting substrate, comprising:
a substrate;
a first conductive line, a second conductive line, and a signal line disposed on the substrate;
an insulating layer disposed on the first conductive line and the second conductive line;
a first light-emitting device, a second light-emitting device, [[and]] a third light-emitting device, and a fourth light-emitting device disposed on the substrate, wherein the first light-emitting device is disposed corresponding to the first conductive line, the second light-emitting device is disposed corresponding to the second conductive line, and the first light-emitting device, the second light-emitting device,, and the fourth light-emitting device are disposed corresponding to the signal line, wherein the first light-emitting device, the second light-emitting device, [[and]] the third light-emitting device, and the fourth light-emitting device are disposed in one pixel; [[and]]
a first sub-conductive line disposed on the insulating layer and overlapped with the first conductive line and the second conductive line in a direction perpendicular to the substrate, wherein the third light-emitting device is disposed corresponding to the first sub-conductive line; and
a second sub-conductive line disposed on the insulating layer and overlapped with the first conductive line and the second conductive line in a direction perpendicular to the substrate, wherein the fourth light-emitting device is disposed corresponding to the second sub-conductive line.





	Line 4 “staggered with” change to “perpendicular to”

Claim 3 is canceled.

Claim 4,
	Line 1 “of claim 3” change to “of claim [[3]]1”

Claim 7,
	Line 4 “sub-conductive line” change to “sub-conductive line when the first conductive line is disconnected from first light-emitting device”

Claim 9,
	Line 1 “claim 3” change to “claim [[3]]1”
Line 4 “sub-conductive line” change to “sub-conductive line when the second conductive line is disconnected from the second light-emitting device”

Claim 12,
	Line 1 “wherein the” change to “wherein when the”





Claim 13 is amended as follows,	

13. (Currently amended) A light-emitting substrate, comprising:
 a first light-emitting device disposed on a first light-emitting device placement area, a second light-emitting device disposed on a second light-emitting device placement area, [[and]] a third light-emitting device disposed on a third light-emitting device placement area, and a fourth light-emitting device disposed on a fourth light-emitting device placement area, wherein the first light-emitting device placement area, the second light-emitting device placement area, [[and]] the third light-emitting device placement area, and the fourth light-emitting device placement area are disposed in one pixel;
a first conductive line, a second conductive line, and a signal line disposed on the substrate;
an insulating layer disposed on the first conductive line and the second conductive line;
, and the fourth light-emitting device are disposed corresponding to the signal line; [[and]]
a first sub-conductive line disposed on the insulating layer and overlapped with the first conductive line and the second conductive line in a direction perpendicular to the substrate, wherein the third light-emitting device is disposed corresponding to the first sub-conductive line; and
a second sub-conductive line disposed on the insulating layer and overlapped with the first conductive line and the second conductive line in a direction perpendicular to the substrate, wherein the fourth light-emitting device is disposed corresponding to the second sub-conductive line.
Claims 14-17 are canceled.


Allowable Subject Matter
5.	Claims 1-2 and 4-13 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “a second sub-conductive line disposed on the insulating layer and overlapped with the first conductive line and the second conductive line in a direction perpendicular to the substrate, wherein the fourth light-emitting device is disposed corresponding to the second sub-conductive line” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Claim 13, “a second sub-conductive line disposed on the insulating layer and overlapped with the first conductive line and the second conductive line in a direction perpendicular to the substrate, wherein the fourth light-emitting device is disposed corresponding to the second sub-conductive line” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 13 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL PARK/Examiner, Art Unit 2818